Citation Nr: 0028364	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for neck injury residuals.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).

A hearing was conducted in September 1999 at the RO before a 
local hearing officer.


FINDING OF FACT

The veteran's claim of service connection for residuals of a 
neck injury is plausible, but the RO has not obtained 
sufficient evidence for correct disposition of the claim.


CONCLUSION OF LAW

The claim of entitlement to service connection for neck 
injury residuals is well grounded, but VA has not satisfied 
its duty to assist the veteran in developing facts pertinent 
to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  A veteran who submits a claim for benefits to VA 
shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Id.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Id.  Finally, the veteran must offer 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Id.  Further, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran claims that his current neck problems are a 
residual of an motorcycle accident in which he was involved 
during his period of service.  While the review of his 
service medical records shows that he was in fact involved in 
a motorcycle accident in 1975, the records do not include a 
reference to the incurrence of a cervical spine injury.  
Another service medical record, dated in December 1971, shows 
that the veteran reported being involved in a motor vehicle 
accident wherein he was thrown into a windshield; a neck 
injury was not noted at that time.

A VA medical record dated in July 1997 shows a diagnosis of 
cervical spinal stenosis with myelopathy, and that the 
veteran underwent cervical spine surgery, to include 
decompression laminectomy, at that time.  A discharge summary 
associated with the July 1997 surgical procedure shows that 
the veteran also was undergoing rehabilitation for incomplete 
quadriparesis.

Private medical records associated with the evidence of 
record reflect treatment received by the veteran from a Dr. 
Ehrlich of the "Green Clinic," upon referral from a Dr. 
Bryce.  There are no records from Dr. Bryce, but in a report 
dated in October 1998, Dr. Ehrlich noted that the veteran had 
a cervical myelopathy of corresponding sensory loss 
spasticity, ataxia, and weakness secondary to his Navy-
related motorcycle injury in 1975 at which time he sustained 
a cervical cord injury which slowly deteriorated over the 
years.  He added that, unless the veteran had had other 
accidents which he was not reporting, the veteran's current 
condition was a "direct result" of the 1975 cervical 
injury.  Dr. Ehrlich also mentioned that the continued 
deterioration up until the veteran's 1976 surgery was also 
secondary to the same accident.  The veteran was subsequently 
examined in August 1999 by a Dr. Nguyen, a private 
neurologist, who diagnosed cervical myelopathy and opined as 
well that his condition was related to the 1975 injury.

The report of a VA brain and spinal cord examination dated in 
May 2000 shows that status post cervical surgery for spinal 
stenosis in 1997, partial quadriparesis was diagnosed.  The 
examiner opined that "it is not at least likely as not that 
the veteran's current cervical myelopathy is related to his 
military service injury."

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that this claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Establishing well 
groundedness of a claim is a very low threshold for a 
claimant to meet.  See Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  The evidence includes testimony and lay 
statements from the veteran to the effect that he incurred 
this disorder during service and post-service medical 
evidence shows treatment for neck injury residuals, which 
have been specifically found by private medical examiners to 
be as likely as not related to the in-service accident, is 
sufficient to well ground the claim.  Accordingly, the Board 
finds that this claim is plausible and, hence, well grounded.


ORDER

The veteran's claim of entitlement to service connection for 
neck injury residuals is well grounded, and to that extent 
only, the appeal is granted.


REMAND

Having found the claim well grounded, further development of 
the medical evidence is in order.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board must point to a medical 
basis other than its own unsubstantiated opinion in support 
of the decision).  Therefore, a comprehensive VA examination 
should be scheduled for the purpose of addressing the medical 
relationship, if any, between any diagnosed disorders of the 
cervical spine and the problems the veteran experienced in 
service based on a complete review of all the evidence of 
record in addition to clinical findings found present on 
examination.  See Shoemaker v. Derwinski, 3 Vet. App. 248 
(1992).  The examiner should address this matter with 
consideration given to the statements cited above from Drs. 
Ehrlich and Nguyen as well as the veteran's contentions 
regarding his history of neck trauma in service and gradual-
onset impairment in the neck over the years since that 
trauma.  The duty to assist includes the duty to develop the 
pertinent facts by conducting a medical examination.  
38 C.F.R. § 3.159 (1999); see also Waddell v. Brown, 5 Vet. 
App. 454 (1993).

Moreover, the Board finds that additional development of the 
evidence is necessary prior to its adjudication of the claim 
of entitlement to service connection for neck injury 
residuals.  The record is unclear as to whether Dr. Ehrlich 
had an opportunity to review the veteran's service medical 
records prior to his rendering of his medical opinion.  It 
also appears that the service medical records associated with 
the record may be incomplete; it appears that only copies of 
these records were associated with the file, as provided 
directly from the veteran.  Hence, it is equally unclear 
whether a complete set of the veteran's service medical 
records were available to the VA physician who examined the 
veteran in May 2000 and opined that the current neck 
disability was not related to any in-service trauma.  
Furthermore, the evidence of record also shows that the 
veteran has been treated in the past by two private 
physicians, Drs. Bryce and Nguyen, but it does not appear 
that clinical records from these physicians have been 
obtained.  The Board is of the opinion that an attempt should 
be made to obtain all available treatment records, to include 
service, private, and VA medical records.  Decisions of the 
Board must be based on all of the evidence available.  
38 U.S.C.A. § 7104(a) (West 1991) and Gilbert v. Derwinski, 
1 Vet. App. 78 (1990).  The duty to assist in the development 
of his claim includes the duty to request information which 
may be pertinent to the claim.  38 U.S.C.A. §§ 5106, 5107(a) 
(West 1991).

In view of the foregoing, this case is REMANDED to the RO for 
the following development:
1.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
Department of the Navy for the purpose of 
requesting that record searches be 
undertaken to obtain any and all 
available original service medical and 
clinical records which correspond to 
medical treatment provided to the veteran 
of any kind (inpatient, outpatient, 
mental health clinic, field station, 
etc.) while he was on full-time active 
duty from January 1970 to December 1989, 
to include all clinical treatment records 
from the Naval Regional Medical Center, 
located in Virginia Beach, Virginia 
associated with his July 1975 motorcycle 
accident.  The NPRC and the Navy should 
be requested to proceed with all 
reasonable alternative-source searches 
which may be indicated by this request.  
Efforts to obtain these records should be 
documented and any records received in 
response to this request should be 
associated with the claims folder.

2.  The RO should attempt to obtain all 
clinical medical records which correspond 
to treatment provided to the veteran by 
Drs. Bryce and Nguyen.  All 
correspondence, records or responses 
received to this inquiry should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be 
indicated.  All attempts to obtain any 
available medical records from these 
physicians should be documented in the 
claims folder.

3.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for any 
additional VA and non-VA health care 
providers who treated him since his 
discharge from the service for his neck 
problems, other than the evidence he has 
submitted to date in support of his 
claim.  Identified VA records should be 
obtained pursuant to established 
procedures.  Regarding private-source 
records, after obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of treatment records 
identified by the veteran which have not 
been previously secured.  Efforts to 
obtain any records of treatment should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

4.  Upon completion of the evidentiary 
development, the RO should schedule the 
veteran for an appropriate VA examination 
to determine whether he has a cervical 
spine disorder and, if so, whether the 
disorder is "at least as likely as not" 
related to any incident, trauma or event 
from his military service.  All necessary 
tests and studies should be conducted.  
The examiner should review the claims 
folder in conjunction with the 
examination.  The rationale for any 
opinion given should be stated in detail.  
In addressing this matter, the examiner 
is requested to bear in mind the 
veteran's contentions and comment on the 
medical veracity and theories espoused by 
Drs. Ehrlich and Nguyen in their 
statements of record.  The report of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
claims folder.

The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report, this should be 
noted in the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.
5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/medical 
opinion reports to ensure that they are 
in compliance with the directives of this 
REMAND.

The RO should specifically review these 
reports to determine if they meet the 
requirements specified above.  If a 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999).  Remand instructions 
of the Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law for 
claims found to be well grounded.

6.  Upon completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including any 
evidence associated with the file while 
this case is in remand status.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



